Title: To Benjamin Franklin from Sir Edward Newenham, 2 March 1781
From: Newenham, Sir Edward
To: Franklin, Benjamin


Dear Sir
Belcamp near Dublin 2d March 1781
I could not neglect one post in returning your Excellency my most Gratefull thanks for this recent, Noble and Devinely generous Addition to all your former favors conferred upon me; with the Sincerity of an honest heart, I pledge myself that, as far as lies in my power, no improper use shall be made of it—
It arrived the morning of this day, & I had just time to Stop the sailing of Captain Wethered (who was weighing his anchors) in order to Give him notice of your favour & protection; his Ship is Called the Recovery, & has not a Single Article of Private property on Board; the Value of her Cargoe is £4577:17: 8¼; your benevolence Saves an Additional Expence of £694: 12s: 6d Insurance money—
Your Excellency could not add to those Virtues, which have constantly reflected such Lustre upon Every action of your Life; when the History of those days, shall be recorded by the faithfull pen of an Impartial Historian, your Name must be enrolled foremost on the list of those few worthies, that ornament the present age—

Unused to Courts, I may be permitted to Speak the real Language of my heart; I never flatterd Prince, Vice-roy, Minister or Even a private Voter—nor Ever shall— Therefore the declaration of my Gratitude must be pure and unaffected—accept it then! thou generous Defender of National rights, and benevolent Encourager of Charity—
May the Almighty long preserve your Life, & may the Virtues of the father descend to the latest posterity; May your Children copy the Bright Example of Roman Virtue—
I have two worthy Nephews that are soon to Visit Paris & pay their respects to your Excellency; the Eldest is truly patriotic in his principles, the youngest is a worthy lad, but was in the Military & has not, as yet, shook off the Military discipline; In the summer, I hope my Eldest son will have that honor, he is the same in principle as my Eldest Nephew; I propose that Lady Newenham & I shall meet him there, & Introduce him to your Excellency—
May I Entreat another pass, for another Ship that will sail about the first of next Month; and that it may be protected by France & Spain.
I have the Honor, to remain with Every Sentiment of respect, Esteem & Gratitude. Your Excellencys most obt: and most affecte: Humble Sert
Edwd Newenham

P.S. I beg your Excuse for a Second Cover, as it would too much Enlarge the Letter— There are three Ships more, could I presume to solicit 3 more passports?

 
Addressed: His Excellency Benj: Franklin / Minister plenipotentiary / from America / Paris—
Notation: Newenham 2. March 1781.
